 

 

 

 

 

 

 

 

 

USDCSDNY
DOCUMENT
ELECTRONICALLY. FILED
UNITED STATES DISTRICT COURT DOC # )
SOUTHERN DISTRICT OF NEW YORK DATE FILED: - al]
x
UNITED STATES OF AMERICA,
ORDER
-against- 1:19-er-702-GHW
HASAHN MURRAY,
Defendant.
x

 

Upon the written application of David K. Bertan, Esq., dated October 16, 2019, and with
the consent of Hasahn Murray, as represented by Mr. Bertan, it is hereby

ORDERED, that Mr. Bertan is granted leave to delegate substantive tasks in connection
with his representation of Mr. Murray in the above-captioned case to Jacqueline Cistaro, Esq.,
pursuant to Rule VIII (A) of the Revised Plan for Furnishing Representation Pursuant to the
Criminal Justice Act (2005) and the Criminal Justice Act Mentoring Program of the Southern
District of New York, nunc pro tunc to the date of Ms. Cistaro’s first involvement with this
matter on October 16, 2019.

As per the Criminal Justice Act Mentoring Program, Ms. Cistaro may bill her time on the
case at a rate of $65 per hour, after completing 15 hours of pro bono work on the case. The

Clerk of Court is directed to terminate the motion pending at Dkt. No. 13.
DATED: New York, New York
March 4, 2020
So Ordered:
ra IN oe EC
Hon, Gre egory” {, Woods 7
United States District Judge

  

 
